Citation Nr: 1201154	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-37 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis.

2.  Whether new and material evidence has been received to reopen a claim of service connection bursitis.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for traumatic arthritis of the right elbow and hand.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for a respiratory disorder, manifested by granulomas of both lungs, to include as a result of asbestos exposure. 

7.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disability. 

8.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD) with depression, rated 10 percent prior to May 1, 2008, and 30 percent since that date. 

9.  Entitlement to increased ratings for hemorrhoids, rated zero percent prior to August 30, 2010, and 10 percent since that date. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to August 1962, August 1966 to May 1968 and from December 1971 to May 1977, with prior and subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This and subsequently issued rating decisions adjudicated the issues on appeal.

The May 2006 rating decision also denied service connection for bilateral hearing loss.  After the Veteran appealed that denial, the RO issued an October 2010 rating decision granting service connection for bilateral hearing loss.  The RO assigned an initial zero percent (noncompensable) rating for that award back to July 12, 2004.  Since the Veteran did not appeal the noncompensable rating or the effective date, that claim has been resolved and is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues.) 

In April 2011 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  During the hearing, the Board listed issues of service connection for arthritis and bursitis, among other issues.  Upon its current review of the claims file, the Board notes that in November 1981 that it had denied claims of service connection for arthritis and bursitis.  The Board's November 1981 decision is final and thus, new and material evidence is needed to reopen the claims of service connection for arthritis and bursitis.  Consequently, the Board has recharacterized the issues on the cover page of this decision.  There is no prejudice in the Board doing such, as the Veteran has withdrawn these issues.

The issues involving service connection for a low back disability, a right shoulder disorder and for a lung disorder, manifested by granulomas are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his April 2011 hearing, prior to promulgating a decision in this appeal, the Board received notification from the Veteran requesting withdrawal of his appeal concerning the claims for service connection for arthritis, bursitis, a neck disorder, traumatic arthritis of the right elbow and hand, as well as the claims for increased ratings for PTSD with depression and for hemorrhoids.  

2.  A November 1981 Board decision denied the Veteran's claim for service connection for a low back disability on the basis that this condition preexisted his military service and was not aggravated by his service.

3.  Evidence received since the final November 1981 Board decision is not cumulative or redundant of the evidence of record at the time of the November 1981 Board decision and raises a reasonable possibility of substantiating the claim of service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal concerning the claims for service connection for arthritis, traumatic arthritis of the right elbow and hand, bursitis, and a neck disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The criteria are met for withdrawal of the appeal concerning the claim for an increased rating for PTSD with depression, rated 10 percent prior to May 1, 2008, and 30 percent since that date.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

3.  The criteria are met for withdrawal of the appeal concerning the claim for an increased rating for hemorrhoids, rated zero percent prior to August 30, 2010, and 10 percent since that date.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

4.  The November 1981 Board decision denying service connection for a low back disability is final and binding based on the evidence then of record.  38 U.S.C.A.    § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011). 

5.  Since the November 1981 Board decision, new and material evidence has been submitted to reopen the claim for service connection for a low back disability.       38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Because there is new and material evidence to reopen this claim, the Board need not discuss whether the Veteran has received the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including in terms of apprising him of the specific reasons this claim was previously denied by the Board in November 1981.


II.  Service Connection for Arthritis, Arthritis of the right Elbow and Hand, Bursitis, and a Neck Disorder, and Entitlement to Increased Ratings for 
PTSD with Depression and for Hypertension

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In this case, the Veteran indicated at the outset of his April 2011 hearing that he is withdrawing his appeal concerning the claims for service connection for arthritis, arthritis of the right elbow and hand, bursitis, and a neck disorder, as well as his claims for increased ratings for his service-connected PTSD with depression and service-connected hemorrhoids.  Accordingly, since Board does not have jurisdiction to review the appeal of these claims, they are dismissed.

III.  Whether There Is New and Material Evidence to Reopen the Claim For Service Connection For a Low Back Disability

The Veteran is ultimately seeking service connection for a low back disability.  But before the Board may address the underlying merits of this claim, it must first determine whether new and material evidence has been submitted since the Board denied service connection for a low back disability in a November 1981 decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258   (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003). 

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2011).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985). 

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

In this case, the RO issued a rating decision in February 1980 denying service connection for a back condition (low back strain) on the basis that this condition had preexisted his military service and had not been aggravated during service.  In a November 1981 decision, the Board affirmed that decision, thereby subsuming the RO's determination.  38 C.F.R. § 20.1104 (2011). 

In denying the claim in November 1981, the Board noted that an enlistment examination performed in September 1961 in connection with his National Guard service noted that the Veteran had pulled ligaments in his back two years prior.  However, he was not having trouble with his back at the time of the examination.  Lumbar spine X-rays taken in August 1964 revealed "bilateral pars defects of the 4th lumbar vertebra without forward slippage of the vertebra."  It was noted that this finding was indicative of spondylolysis without spondylolisthesis, which may predispose the Veteran to instability of the back with hard labor.  In an April 1965 statement, E.R, Jr., M.D., reported that the Veteran had been under his care since 1957 and that he had experienced lumbar strains in the past. 

The November 1981 Board decision further noted that a service entrance examination conducted in July 1966 and a service discharge examination conducted in May 1968 made no reference to any back problems.  A service entrance examination conducted in June 1971 also made no reference or notation to back problems.  In October 1973, the Veteran was seen because of recurrent low back pain after he had slipped on some stairs.  A physical examination revealed that motion was quite limited concerning forward flexion.  There was also tenderness but no muscle spasm.  The diagnosis was "lumbalgia" (low back pain).  

The Veteran was afforded a VA examination in February 1980 in connection with his original claim for service connection for a back condition.  The Veteran reported that his back "hurts all the time," but a physical examination of the musculoskeletal system was normal.  X-rays of the lumbar spine were interpreted as normal.  The pertinent diagnosis was low back strain.  

In May 1980 the Veteran was admitted to an emergency room for complaints of headaches, dizziness, and low back pain.  On examination, the back demonstrated normal range of motion.  The pertinent diagnosis was chronic low back syndrome.  A herniated disc was to be ruled out. 

The Veteran was afforded another VA compensation examination in February 1981.  During the interview, the Veteran stated that he had "strained ligaments" in his back in 1962, prior to entering service, but that he had experienced back pain throughout his time on active duty.  His complaints at the time of the examination included low back pain with radiation to the thighs and scrotum.  A physical examination revealed no significant findings, as there were normal ligaments, no tenderness or spasm, full range of motion, and no neurological findings.  The diagnoses included intermittent lumbosacral strain and slight spondylolysis and spondylolisthesis at L4, by X-ray.  

The Veteran testified at a personal hearing held in January 1981 concerning his back disability.  He testified that he had injured his back in 1976 while lifting, that his back bothered him before service, that a back sprain was diagnosed during service, and that back pain continued to bother him after service. 

Based on the foregoing, the Board denied service connection for a low back disability in November 1981.  The Board concluded that clear and unmistakable evidence established that the Veteran experienced lumbar strains prior to both periods of active duty, and that the Veteran's episodes of low back pain in service were nothing more than an exacerbation of his preexisting back disorder without an increase in severity of the underlying back disability.  The Board thus concluded that service connection was not warranted on the basis of aggravation.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  See 38 U.S.C.A. § 5108 . 

In July 2004, the Veteran filed a claim seeking service connection for a back injury.  The RO properly interpreted this as a petition to reopen his claim for service connection for a low back disability on the basis of new and material evidence since the November 1981 Board decision.  When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  That is, it is impermissible to require the evidence in question to be new, material, and raise a reasonable possibility of substantiating the claim because this phrase does not create a third element for new and material evidence but, instead, was intended to provide guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade, 24 Vet. App. at 116.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is the evidence which has been added to the record since the last final disallowance of the claim, regardless of the specific basis of that denial.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  Here, the last final and binding denial of the claim was in November 1981, which now marks the starting point for determining whether there is new and material evidence to reopen this claim.

Since the November 1981 final decision, medical records have been submitted showing treatment for a low back disability.  A September 2000 treatment record from J.H., D.O., notes that the Veteran was seen after developing back pain while working in his yard.  A physical examination revealed normal motion with multiple levels of somatic dysfunction.  An October 2000 report by Dr. J.H. attributes the Veteran's complaints of low back pain to "some overuse myositis."  A September 2004 VA treatment record notes the Veteran's complaints of chronic low back pain, which had progressively worsened over the last five to six years.  The diagnostic impression was simply low back pain.  Magnetic resonance imaging (MRI) performed in October 2005 was interpreted as showing multilevel mild degenerative changes and degenerative grade I anterolisthesis of L4 on L5.  

During the Veteran's April 2011 Travel Board hearing, he testified that he hurt his back in service while lifting a generator.  He stated that he was a combat engineer and explained some of the duties associated with the position.  He testified that his duties in service caused injuries to the back.  He stated that he was treated in service for a sprained back.  He related that since injuring his back in service, he has continued to have back pain.  He related that one year prior to the hearing that he had back surgery to remove a disc and to insert a medal rod into his back.  

The treatment reports showing a current back disability which involves diagnoses not of record at the time of the Board's 1981 decision, along with the lay evidence of record indicating back injuries in service and continuity of symptoms since the injuries are considered new and material evidence sufficient to reopen the claim.  This evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Inasmuch as there is new and material evidence, the claim for service connection for a low back disability is reopened.  


ORDER

The appeal is dismissed concerning the claims for service connection for arthritis, bursitis, arthritis of the right elbow and hand, and a neck disorder. 

The appeal is dismissed concerning the claim of entitlement to increased ratings for PTSD with depression, rated 10 percent prior to May 1, 2008, and 30 percent since that date. 

The appeal is dismissed concerning the claim of entitlement to increased ratings for hemorrhoids, rated zero percent prior to August 30, 2010, and 10 percent since that date. 

The petition to reopen the claim for service connection for a low back disability is granted, subject to the further development of this claim on remand.


REMAND

The Board finds that additional development is needed before it can adjudicate the Veteran's claim of entitlement to service connection for a low back disability, a right shoulder disability and a respiratory disorder manifested by granulomas of both lungs to include as secondary to asbestos exposure.  In addition, his claim for service connection for a right shoulder disorder must be readjudicated by the RO/AMC since evidence has been submitted since the January 2011 SSOC without a waiver of initial consideration by the agency of original jurisdiction (AOJ).  Therefore, a remand is required prior to appellate review by the Board.  

A.  Service Connection for a Low Back Disability

The Veteran's enlistment examinations show that he entered service in sound condition with no preexisting back disability.  Under these circumstances, it would  generally be presumed that he entered service in good health with no preexisting back disability.  See 38 U.S.C.A. §§ 1111.  Lumbar spine X-rays taken in August 1964 revealed "bilateral pars defects of the 4th lumbar vertebra without forward slippage of the vertebra."  The question becomes whether this diagnosis is considered a congenital defect.  This is significant because the Court has held that the presumption of soundness does not apply to congenital defects, because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply."). 

If it is determined that the Veteran has a congenital defect of the lumbar spine, the question becomes whether this defect involving the lumbar spine was subject to a superimposed disease or injury in service, thereby resulting in additional disability.  If so, service connection may be warranted for the resulting disability.  See VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel  opinion 01-85 (March 5, 1985)).  

The Board also observes that the Veteran claims that he suffered various injuries to the back when lifting heavy objects and in performing several duties associated with his jobs in service.  The service treatment records shows that he was treated for back pain following slipping on some stairs.  Postservice, he has been diagnosed with several back disabilities separate and apart from the back defect noted in 1964, these include multilevel degenerative changes and degenerative anterolistheis L4 and L5.  In April 2010, he had surgery to correct lumbar spondylolisthesis and stenoisis at L4-5.  The question which must be address is whether any current back disability found is related to the injuries and complaints in service.
The Veteran should be afforded a VA examination to include appropriate opinions concerning the etiology of all back disabilities found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2), and 38 C.F.R. § 3.159(c)(4).


B.  Service Connection for a Right Shoulder Disorder

The Board must also remand the claim of entitlement to service connection for a right shoulder disorder.  This action is required because the Veteran has recently submitted additional relevant evidence concerning treatment for his right shoulder which has not been considered by the RO as the AOJ.  The Veteran did not waive his right to have the AOJ initially consider this additional evidence and, to the contrary, has recently indicated that he wants his case sent back to the AOJ for initial review of this newly submitted evidence.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2011); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). 

Additionally, the Veteran provided testimony before the Board that he injured his shoulder in a fall in April 2002 while on Inactive Duty for Training (i.e. weekend drill).  A DA Form 2173, Statement of Medical Examination and Duty Status shows that the Veteran fell during PT Diagnostic Testing in April 2002.  Medical records in connection with this injury shows that the Veteran complained of right elbow and hand pain.  He was diagnosed as having epicondylitis.  While the medical reports do not show an injury or complaints pertaining to the right shoulder, a March 2003 sick slip reveals a report that the Veteran fell on his right arm.  In a January 2003 sworn statement, the Veteran related that he fell on the track in April 2002, injuring both knees and his right elbow/arm.  The Board finds that taking into consideration the Veteran's sworn testimony, as well as service records which do not limit his complaints to the elbow and hand but also mentions in broad terms the right arm, that there was an injury involving the right shoulder while he was in the service in April 2002.  

The Board also notes that the Veteran gave sworn testimony before the Board that he fractured his shoulder after service and that an MRI at that time revealed an old rotator cuff tear.  He asserted that the old rotator cuff tear was a result of the injury to the right arm that he suffered in April 2002, while on INACDUTRA (weekend drill PT test).  He testified at the Board hearing that following the April 2002 injury to the right shoulder that he continued to have problems with his right shoulder.  He stated that he had pain in the right shoulder and that he took pain medication.  The Board finds that there is no probative evidence of the record to discount the Veteran's testimony and assertions concerning injuring the right shoulder in April 2002.  

Postservice medical records show multiple diagnoses concerning the right shoulder.  Diagnoses of the right shoulder include:  impingement syndrome, arthritis, strain/sprain of the rotator cuff, ulnar neuropathy, fracture of the humerus-proximal unspecified closed, tendonitis of the rotator cuff, and rotator cuff tear.

In light of the findings pertaining to the right shoulder, the determinative issue becomes whether any disability of the right shoulder, irrespective of the right shoulder fracture, is related to the April 2002 fall during his period of INACDUTRA when performing his PT test.  As this is a medical question, the Veteran should be scheduled for a VA examination, to include an opinion.

C.  Service Connection for a Respiratory Disorder Manifested by Granulomas of Both Lungs, to Include as Secondary to Asbestos Exposure

The Veteran claims that he has a respiratory disorder manifested by granulomas of both lungs.  He claims that while he was on active service and/or ACDUTRA he was exposed to asbestos.  During his April 2011 Travel Board hearing, the Veteran testified that he was treated for bronchitis and that he also had chronic obstructive disease, and emphysema.  He related a history of smoking and he related that he was exposed to asbestos in service.  Postservice medical records show treatment for bronchitis in 2003 and 2004.  X-ray studies of record show granulomas; however they also show that there was no evidence of acute pulmonary or pleural disease.  In light of the above, including the Veteran's lay assertions of being diagnosed as having COPD, emphysema and bronchitis, further development is necessary prior to an adjudication of this appeal.  In this regard, the question becomes whether the Veteran currently has a respiratory disorder, to include one which is manifested by granulomas of both lungs, which is due to asbestos exposure or any other incident of service.  The Veteran should be scheduled for a VA examination, to include an opinion concerning the etiology of any currently diagnosed respiratory condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an orthopedic surgeon, if possible.  

A.  Concerning the back, the examiner should address the following:  

Determine whether the Veteran's bilateral pars defects of the 4th lumbar vertebra (diagnosed in 1964) is considered a congenital defect or whether any other diagnosed back disorder is considered a congenital defect.  If a congenital defect is found, state whether it was subject to a superimposed disease or injury in service, including any period of active service, ACDUTRA or INACDUTRA.  If so, please identify the superimposed disease or injury.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history. 

If it is determined that the 1964 diagnosis of bilateral pars defects of the 4th lumbar vertebra is not a congenital defect, the examiner should state whether there is clear and unmistakable evidence that the Veteran had both a pre-existing service back disorder and that such back disorder was not aggravated by service.  If clear and unmistakable evidence is found the examiner should identify such evidence used to come to that conclusion.

The examiner should identify all diagnosed disabilities of the back.  In this regard, the examiner should comment on the diagnoses of record, including multilevel degenerative changes, degenerative anterolistheis L4 and L5, and lumbar spondylolisthesis and stenoisis at L4-5.  For each diagnosis found on examination or in the record, the examiner should state whether it is a congenital defect/disease or an acquired disease.  If it is an acquired disease, the examiner should state whether it is at least as likely as not (i.e. at least a 50-50 probability) that such disease was a result of his service or any incident thereof, including any falls, lifting or activities performed during the Veteran's active service, ACDUTRA or INACDUTRA.  The examiner should review the Veteran's April 2011 Board testimony concerning his activities of service and should obtain a detail history from the Veteran's concerning his duties in service when addressing the above medical question.  

If any diagnosis is considered a congenital defect, the examiner is asked to indicate whether it is as likely as not (i.e. at least a 50-50 percent probability), that there was a superimposed disease or injury on the congenital defect during any period of service, including any period of ACDUTRA or INACDUTRA.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

If any diagnosed back disorder is considered a congenital disease, state whether such was aggravated (i.e. increased in severity) beyond the normal progress of the disease in service.  Please give a complete rationale to support the opinion given.

The term "as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include his service treatment records, including the October 1973 entry showing treatment for recurrent low back pain after he had slipped on some stairs.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  

B.  Concerning the right shoulder the examiner should address the following:  

Give an opinion as to whether it is at least as likely as not (i.e. at least a 50-50 probability) that any postservice diagnosis of the right shoulder, to include impingement syndrome, arthritis, strain/sprain of the rotator cuff, ulnar neuropathy, tendonitis of the rotator cuff, and rotator cuff tear, is related to the Veteran's April 2002 fall on the right arm while performing a PT test.  The examiner must provide a complete rationale for all opinions given.  The rationale should be based on a review of the relevant history (including the April 2002 fall), and sound medical principles.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  

2.  Schedule the Veteran for a VA Respiratory examination.  The examiner should identify all respiratory disorders/disease.  In this regard, the examiner should address whether the Veteran currently has COPD, emphysema and chronic bronchitis.  If the Veteran has any of the above mentioned disorders or any other respiratory disorder, the examiner should give an opinion as to whether it is at least as likely as not (at least a 50-50 probability) that any current respiratory disorder found is related to service, including any exposure to asbestos in service.  

The examiner must provide a complete rationale for all opinions given.  The rationale should be based on a review of the relevant history and sound medical principles.  If the requested opinion(s) cannot be provided without resorting to speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  

3.  Then readjudicate the Veteran's claims for service connection for a low back disability, a right shoulder disorder and a respiratory disorder in light of the additional evidence.  With respect to the claim for service connection for a right shoulder disorder, please consider the additional evidence which has been submitted since the most recent supplemental statement of the case (SSOC) was issued in January 2011.  If any claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


